Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered April 10, 1992, convicting her of murder in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*581Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Benzinger, 36 NY2d 29). Moreover, it is well established that the resolution of issues of credibility as well as the weight to be accorded to the evidence presented are primarily questions for the trier-of-fact who saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.